IN THE UNITED sTATEs DISTRICT coURT FoR
THE soUTHERN DISTRICT oF GEORGIAV ..¢F ¢1 3:¢;
sAynNNAH DIvIsroN " * " '"”

RONNIE SANKS,

 

Plaintiff,

V. CASE NO. CV418-137

JOSE MORALES, Warden; DR. 0
OWE, Medical Director; D
MILTON, Health Service
Administrator;

Defendants.

V-`_,-_»-_,VV-._/-_’v~._/~_,v~_/

 

0 R D E R

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 13), to which no objections have been
filed. After a careful review of the record, the report and
recommendation. is ADOPTED as the Court’s opinion ill this
case. As a result, Plaintiff’s complaint is DISMISSED
WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to close
this case.

so 0RDERED this ,Z7-ic day of March 2019.

éw`h@¢~%

wILLIAM T. MOoRE, !K.
UNITED STATES DISTRICT cOURT
sOUTHERN DISTR:CT oF GEORGIA

